PER CURIAM:
Appellee filed suit in assumpsit against appellant seeking to recover on an alleged oral guaranty. The court below found appellant liable in the amount of $5,000.00. Thereafter appellant filed a notice of appeal. The trial court directed appellant to file a statement of matters complained of on appeal. After such statement was filed the court issued its opinion.
Pennsylvania Rules of Civil Procedure, Rule 1038(d) requires that exceptions to a court’s decision be filed within ten days of the decision. Matters not covered by exceptions are deemed waived. Here appellant has failed to file exceptions, therefore we must quash the appeal. Van Ameringen v. Arcadia Company, Inc., 299 Pa.Superior Ct. 444, 445 A.2d 837 (1982); Matczak v. Matczak, 275 Pa.Superior Ct. 164, 418 A.2d 663 (1980).
Appeal quashed with prejudice.